Title: Isaac Clason and Others to James Monroe, 21 January 1813 (Abstract)
From: Clason, Isaac
To: Monroe, James


21 January 1813, New York. “Several persons, neutral foreigners, as well as Americans, whose private affairs require their presence in England have applied to us to procure them passages, and having now in this Port a very fine ship lying idle, we ask permission to send her to England as a cartel to be commanded by our Cap. Joseph Skinner and Cap N. Willis or one of them.” Remark that the cartel business in New York “has been almost exclusively in the hands of the avowed and implacable enemies of the administration” and that “The correspondence which is maintained, by the means of such agents is of the most pernicious Cast; grossly misrepresenting the feelings of the people of the United States, and the views and conduct of our rulers.” “To prevent the necessity of a recurrence to such perfidious agents we have associated, and offer to furnish hereafter at very short notice and at any and all times, a Ship or vessel of any description, or any number of them as may be required by the Government for a cartel or for an express to any part in the world or for such other purposes as may be required.”
